IN THE SUPREME COURT OF THE STATE OF NEVADA


                  MELANIE HILL, AN INDIVIDUAL;                           No. 83632
                  MELANIE HILL LAW PLLC; HARDEEP
                  SULL, AN INDIVIDUAL; AND SULL &
                  ASSOCIATES, PLLC,
                                       Appellants,
                                                                             FILED
                                 vs.                                         MAY 0 2 2022
                  SBARRO, LLC, D/B/A SBARRO PIZZA;
                                                                          EUZABETH A. BROWN
                  SBARRO, INC., D/B/A SBARRO PIZZA;                     CLERK9FNPREME COURT
                  AND DANA DORADO,                                      BY     •Y
                                                                             DEPUlY CLERK   6
                                       Res • ondents.

                                      ORDER DISMISSING APPEAL

                             Pursuant to the stipulation of the parties, and cause appearing,
                 this appeal is dismissed. The parties shall bear their own costs and attorney
                 fees. NRAP 42(b).
                             It is so ORDERED.'

                                                            CLERK OF THE SUPREME COURT
                                                            ELIZABETH A. BROW

                                                            BY:


                 cc:   Hon. Nancy L. Allf, District Judge
                       James A. Kohl, Settlement Judge
                       Lipson Neilson P.C.
                       Armstrong Teasdale, LLP/Las Vegas
                       Littler Mendelson, P.C./Las Vegas
                       Eighth District Court Clerk




 SUPREME COURT         'Any relief regarding the bond for costs on appeal must be sought in
       OF
    NEVADA
                 the district court. NRAP 7.

CLERK'S ORDER

    IS47